Dawson, J.
(dissenting): With reluctance I am constrained to dissent from the opinion and decision of the majority of the court. While it is true that the denunciatory matter in the petition sounds chiefly in tort and not in contract, yet I think that the petition may fairly be held to charge a breach of contractual duty by the defendant trustee, in view of the liberal construction to which it is entitled as against a demurrer. The petition narrates the facts touching the execution of the trust deed for the protection of plaintiff’s investment, and its acceptance by the defendant trustee as shown by the signature and notarial acknowledgment of its president. As a matter of law, by such acceptance the defendant did contract to exercise and perform certain powers, duties and obligations as set forth in the deed of trust, which is exhibit A attached to plaintiff’s petition, and to which appropriate recitals are made therein. The gist of the petition is a rehearsal of allegations as to what extent and in what respects defendant breached its contractual duty as trustee, and the loss and damage thereby sustained by plaintiff.
I hold that plaintiff’s cause of action was sufficiently stated to withstand a demurrer, notwithstanding the plethora of verbiage used by the pleader to stigmatize the alleged delinquencies of the defendant.